Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of November 13,
2020 (the “Effective Date”) by and between Kyle Lomeli (“you”) and CarGurus,
Inc. (“CarGurus” or the “Company”).  

 

 

1.

Services. During the Consulting Period (as defined below), you will be available
on an as-needed basis to respond to emails and phone calls from, and engage in
discussions with, CarGurus employees relating to the services that you provided
to CarGurus during your employment at CarGurus (the “Services”) in a manner
consistent with the standards you maintained when employed by CarGurus. Your
point of contact for the Services is Sam Zales.

 

 

2.

Term. The period during which you shall provide Services to CarGurus hereunder
shall commence on the date that your employment with the Company terminates and
shall continue in effect through February 14, 2022 (the “Consulting Period”).
Upon termination of this Agreement, CarGurus shall have no further obligations
to you under this Agreement or otherwise.

 

 

3.

Fees. As full and complete consideration for your provision of the Services, the
Company will enter into a Restricted Stock Unit Agreement in the form attached
hereto that contemplates the grant of 45,411 restricted stock units during the
Consulting Period in accordance with the terms specified therein. You shall be
responsible for any expenses that you may incur in connection with the Services
during the Consulting Period.

 

 

4.

Non-Competition Agreement.  

 

a.

In view of the unique nature of the business of the Company and the need of the
Company to maintain its competitive advantage, and in order to protect the
Company’s confidential and/or proprietary information, trade secrets, goodwill,
and other legitimate business interests, you hereby agree as part of the
Agreement that, during the Consulting Period, you shall not, directly or
indirectly, within the United States of America or within any other country in
the world, engage in, own an interest in (except as a holder of no more than
five percent (5%) of the shares of any publicly traded corporation), be employed
by, consult for, act as an advisor to, or otherwise in any way participate in or
become associated with, any Competitive Business (as defined below) or any
corporation, partnership, limited liability company, business, enterprise,
venture or other person or entity that is engaged or participates in any
Competitive Business (each, a “Competitive Business Entity”).  

 

b.

“Competitive Business” shall mean any business that offers a website that allows
visitors to do any of the following: (1) research automobiles or automotive
products or services, (2) obtain or provide reviews of automobiles, automobile
dealers or automotive products or services, or (3) search for or purchase
automobiles or automotive products or services.

 

c.

The restricted time periods provided for in this Section of this Agreement shall
be extended for a period of time equal to any period of time in which you are in
violation of any provision of this Agreement and any period of time required for
litigation to enforce the provisions of this Agreement. If at any time the
provisions of this Agreement shall be determined to be invalid or unenforceable,
by reason of being vague or unreasonable as to area, duration or scope of
activity, this Agreement  shall be considered divisible and shall become and be
automatically amended to apply only to such area, duration and scope of activity
as shall be determined to be reasonable by the court or other body having
jurisdiction over the matter; and you agree that this

--------------------------------------------------------------------------------

 

Agreement, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

d.

You agree and acknowledge that the rights and obligations set forth in this
Agreement are of a unique and special nature and that the Company is, therefore,
without an adequate legal remedy in the event of your violation of any of the
covenants set forth in this Agreement. You agree, therefore, that, in addition
to all other rights and remedies, at law or in equity or otherwise, that may be
available to the Company, each of the covenants made by you under this Agreement
shall be enforceable by injunction, specific performance or other equitable
relief, without any requirement that the Company post a bond or that the Company
prove any damages. You hereby agree, in connection with any action or proceeding
to enforce any provisions of this Agreement, to waive any claim or defense that
the Company has an adequate remedy at law.

 

 

5.

Cooperation. You further agree that during the Consulting Period and thereafter,
you will cooperate fully with the Company in the defense or prosecution of any
government investigations and any government or third-party claims or actions
now in existence or which may be brought or threatened in the future against or
on behalf of the Company, including any claim or action against its directors,
officers and employees.  Your cooperation in connection with such claims or
actions shall include your being available, within reason given the constraints
of personal commitments, future employment or job search activities, to meet
with the Company to prepare for any proceeding, to provide truthful affidavits,
to assist with any audit, inspection, proceeding or other inquiry, and to act as
a witness in connection with any litigation or other legal proceeding affecting
the Company.  You further agree that should an individual representing a party
adverse to the business interests of the Company (including, without limitation,
anyone threatening any form of legal action against the Company) contact you
(directly or indirectly), you will promptly (within 48 business hours) inform
the General Counsel in writing of that fact, unless prohibited from doing so
under court order.

 

 

6.

Independent Contractor Status. You agree that it is your responsibility to pay
all related and applicable federal and state income tax withholding, social
security taxes, and unemployment or disability insurance.  You acknowledge that
you are an independent contractor and nothing in this Agreement shall be
construed as a contract of employment between you and CarGurus. You shall
control the manner, means and methods by which you conduct your activities under
this Agreement, as long as you fulfill your obligations under this Agreement.
You shall defend, indemnify and hold harmless CarGurus and its directors,
officers, employees and agents from and against all allegations, claims,
actions, demands, damages, liabilities, obligations, losses, settlements,
judgments, costs and expenses (including without limitation attorneys’ fees and
costs) that arise out of, relate to, or result from, any act or omission of
gross negligence or willful misconduct of yours under this Agreement.

 

 

7.

General. If any court of competent jurisdiction declares or determines any
provision of this Agreement to be illegal or invalid, then the validity of the
remaining parts, terms or provisions will not be affected.  This Agreement
constitutes the entire understanding between you and CarGurus with respect to
its subject matter. This Agreement may be amended, modified or waived only in
writing signed by both you and CarGurus. This Agreement, the Services and all
rights hereunder are unique and personal to you and may not be transferred or
assigned by you at any time. This Agreement shall be governed and interpreted in
accordance with, and the rights of the parties shall be determined by, the laws
of the Commonwealth of Massachusetts, without application of conflict of law
principles. The state or federal courts located within the Commonwealth of
Massachusetts shall have exclusive jurisdiction over any dispute arising out of
this Agreement.

 

--------------------------------------------------------------------------------

CARGURUS, INC.CONSULTANT

 

 

By: /s/ Andrea EldridgeBy: /s/ Kyle Lomeli

Name: Andrea Eldridge      Kyle Lomeli

Title: Chief People Officer




--------------------------------------------------------------------------------

 

OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of November 13,
2020 (the “Date of Grant”), is delivered by CarGurus, Inc. (the “Company”) to
Kyle Lomeli (the “Participant”).

RECITALS

The CarGurus, Inc.  Omnibus Incentive Compensation Plan (the “Plan”) provides
for the grant of restricted stock units.  The Committee has decided to make this
grant of restricted stock units as an inducement for the Participant to promote
the best interests of the Company and its stockholders.  The Participant hereby
acknowledges the receipt of a copy of the official prospectus for the Plan,
which is available by accessing the Company’s intranet at
https://cargurus.atlassian.net/wiki/spaces/HR/overview.  Paper copies of the
Plan and the official Plan prospectus are available by contacting the Senior
Vice President, General Counsel of the Company at 617.315.4900 or
legal@cargurus.com.  This Agreement is made pursuant to the Plan and is subject
in its entirety to all applicable provisions of the Plan.  Capitalized terms
used herein and not otherwise defined will have the meanings set forth in the
Plan.  

1.Grant of Stock Units.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants the Participant 45,411
restricted stock units, subject to the restrictions set forth below and in the
Plan (the “Stock Units”).  Each Stock Unit represents the right of the
Participant to receive a share of Class A common stock of the Company (“Company
Stock”) on the applicable payment date set forth in Section 5 below.

2.Stock Unit Account.  Stock Units represent hypothetical shares of Company
Stock, and not actual shares of stock.  The Company shall establish and maintain
a Stock Unit account, as a bookkeeping account on its records, for the
Participant and shall record in such account the number of Stock Units granted
to the Participant.  No shares of Company Stock shall be issued to the
Participant at the time the grant is made, and the Participant shall not be, and
shall not have any of the rights or privileges of, a stockholder of the Company
with respect to any Stock Units recorded in the Stock Unit account.  The
Participant shall not have any interest in any fund or specific assets of the
Company by reason of this award or the Stock Unit account established for the
Participant.

3.Vesting.  

(a)The Stock Units shall become vested according to the following schedule or on
the next business day if such date is not a business day (each, a “Vesting
Date”), provided that the Participant continues to be employed by, or provide
service to, the Employer from the Date of Grant until the applicable Vesting
Date listed below:

Vesting Date

Vested Stock Units

August 14, 2021

15,137

November 14, 2021

15,137

February 14, 2022

15,137

 

 

(b)The vesting of the Stock Units shall be cumulative, but shall not exceed 100%
of the Stock Units.  If the foregoing schedule would produce fractional Stock
Units, the number of Stock Units that vest shall be rounded down to the nearest
whole Stock Unit and the fractional Stock Units will be

--------------------------------------------------------------------------------

accumulated so that the resulting whole Stock Units will be included in the
number of Stock Units that become vested on the last Vesting Date.

(c)Except as otherwise provided in a written employment agreement or severance
agreement entered into by and between the Participant and the Employer, in the
event of a Change of Control before all of the Stock Units vest in accordance
with Section 3(a) above, the provisions of the Plan applicable to a Change of
Control shall apply to the Stock Units.  In the event of a Change of Control,
whether or not the Company is the surviving corporation or survives only as a
subsidiary of another corporation, the Committee may take such actions with
respect to the vesting of the Stock Units as it deems appropriate pursuant to
Section 13 of the Plan, including (i) requiring the that the Stock Units be
assumed by, or replaced with an award that has comparable terms by, the
surviving corporation (or a parent or subsidiary of the surviving
corporation),  (ii) if the Stock Units are assumed by, or replaced with an award
that has comparable terms by, the surviving corporation (or a parent or
subsidiary of the surviving corporation), providing for accelerated vesting in
connection with the Participant’s termination of employment upon or following
the Change of Control, (iii) providing for full vesting acceleration in
connection with the Change of Control or (iv) providing for payment in
settlement of the outstanding Stock Units, in such amount and form as may be
determined by the Committee.

4.Termination of Stock Units.  If the Participant ceases to be employed by, or
provide service to, the Employer for any reason before all of the Stock Units
vest, any unvested Stock Units shall automatically terminate and shall be
forfeited as of the date of the Participant’s termination of employment or
service.  No payment shall be made with respect to any unvested Stock Units that
terminate as described in this Section 4.

5.Payment of Stock Units.

(a)If and when the Stock Units vest, the Company shall issue to the Participant
one share of Company Stock for each vested Stock Unit, subject to applicable
Withholding Taxes (as defined below).  Payment shall be made within 30 days
after the applicable Vesting Date.

(b)All obligations of the Company under this Agreement shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required by
law to be withheld for any federal (including FICA), state, local and other
taxes, with respect to the payment of the Stock Units (“Withholding
Taxes”).  The Participant: (i) has elected to sell shares of Company Stock in an
amount having an aggregate Fair Market Value equal to the Withholding Taxes, and
to allow the Company’s designated broker (the “Broker”) to remit the cash
proceeds of such sale to the Employer (a “Sell to Cover”) and (ii) directs the
Employer to make a cash payment to satisfy the Withholding Taxes from the cash
proceeds of such sale directly to the appropriate taxing authorities.
Notwithstanding the foregoing in this Section 5(b) and subject to the
requirements of applicable law, to the extent permitted by the Committee or its
designee, in its sole discretion, the Employer may collect the applicable
Withholding Taxes pursuant to net share settlement by providing that at the time
of payment in accordance with Section 5(a) above, the number of shares issued to
the Participant shall be reduced by a number of shares of Company Stock with a
Fair Market Value (measured as of the Vesting Date) equal to an amount of the
Withholding Taxes with respect to the payment of the Stock Units, unless the
Participant provides a payment to the Employer to cover such Withholding Taxes,
in accordance with procedures established by the Employer.  To the extent the
Sell to Cover or net share settlement, if applicable, does not cover all
Withholding Taxes due , the Participant shall be required to pay to the
Employer, or make other arrangements satisfactory to the Employer to provide for
the payment of, any Withholding Taxes that the Employer is required to withhold
with respect to the Stock Units.  Unless the Committee determines otherwise,
share withholding for taxes shall not exceed the Participant’s minimum
applicable withholding amount for Withholding Taxes.  

--------------------------------------------------------------------------------

(c)The obligation of the Company to deliver Company Stock shall also be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board.  The issuance of shares to the Participant pursuant
to this Agreement is subject to any applicable Withholding Taxes and other laws
or regulations of the United States or of any state having jurisdiction thereof.

6.No Stockholder Rights; Dividend Equivalents.  Neither the Participant, nor any
person entitled to receive payment in the event of the Participant’s death,
shall have any of the rights and privileges of a stockholder with respect to
shares of Company Stock, including voting or dividend rights, until certificates
for shares have been issued upon payment of Stock Units.  The Participant
acknowledges that no election under Section 83(b) of the Code is available with
respect to Stock Units.  Notwithstanding the foregoing, the Participant shall be
entitled to accrue Dividend Equivalents on the shares underlying the Stock Units
prior to the Vesting Date, which shall be credited to the Stock Unit account for
the Participant and will be paid or distributed in the form of shares Company
Stock when the shares underlying the Stock Units vest and are issued in
accordance with this Agreement.  

7.Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and payment of the
Stock Units are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to Withholding Taxes, (b) the registration, qualification or listing of the
shares of Company Stock, (c) changes in capitalization of the Company and (d)
other requirements of applicable law.  The Committee shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

8.No Employment or Other Rights.  The grant of the Stock Units shall not confer
upon the Participant any right to be retained by or in the employ or service of
any Employer and shall not interfere in any way with the right of any Employer
to terminate the Participant’s employment or service at any time. The right of
any Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

9.Assignment and Transfers.  Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution.  In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Stock Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Stock Units by notice
to the Participant, and the Stock Units and all rights hereunder shall thereupon
become null and void.  The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Participant’s consent.

10.Applicable Law; Jurisdiction.  The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.  Any action arising out of, or relating to, any of the
provisions of this Agreement shall be brought only in the United States District
Court for the

--------------------------------------------------------------------------------

District of Massachusetts, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Boston,
Massachusetts, and the jurisdiction of such court in any such proceeding shall
be exclusive.  Notwithstanding the foregoing sentence, on and after the date a
Participant receives shares of Company Stock hereunder, the Participant will be
subject to the jurisdiction provision set forth in the Company’s bylaws.

11.Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Senior Vice President, General Counsel,
with copy to the Chief Financial Officer, at the corporate headquarters of the
Company, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the payroll of the Employer, or to
such other address as the Participant may designate to the Employer in
writing.  Any notice shall be delivered by hand, or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service or by the postal authority of the country in which the Participant
resides or to an internationally recognized expedited mail courier.  

12.Recoupment Policy.  The Participant agrees that, subject to the requirements
of applicable law, if the Participant breaches any restrictive covenant
agreement between the Participant and the Employer or otherwise engages in
activities that constitute Cause either while employed by, or providing service
to, the Employer or within 12 months thereafter, the Stock Units shall
terminate, and the Company may rescind delivery of shares upon payment of the
Stock Units, as applicable on such terms as the Committee shall determine,
including the right to require that in the event of any such rescission, (a) the
Participant shall return to the Company the shares received upon payment of the
Stock Units or, (b) if the Participant no longer owns the shares, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of any sale or other disposition of the shares (or, in the
event the Participant transfers the shares by gift or otherwise without
consideration, the Fair Market Value of the shares on the date of the breach of
any restrictive covenant agreement or activity constituting Cause), net of the
price originally paid by the Participant for the shares, if applicable.  The
Participant agrees that payment by the Participant shall be made in such manner
and on such terms and conditions as may be required by the Committee and the
Employer shall be entitled to set off against the amount of any such payment any
amounts otherwise owed to the Participant by the Employer.  In addition, the
Participant agrees that the Stock Units shall be subject to any applicable
clawback or recoupment policies, share trading policies and other policies that
may be implemented by the Board or imposed under applicable rule or regulation
from time to time.

13.Application of Section 409A of the Code.  This Agreement is intended to be
exempt from section 409A of the Code under the “short-term deferral” exception
and to the extent this Agreement is subject to section 409A of the Code, it will
in all respects be administered in accordance with section 409A of the Code.

[Signature Page Follows]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused an officer to execute this Agreement,
and the Participant has executed this Agreement, effective as of the Date of
Grant.

CARGURUS, INC.

 

 

/s/ Andrea Eldridge

Name: Andrea Eldridge

Title: Chief People Officer

 

I hereby accept the award of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby agree
that all decisions and determinations of the Committee with respect to the Stock
Units shall be final and binding.

 

11/13/2020/s/ Kyle Lomeli

Date:Kyle Lomeli

 

 

 

 